Exhibit 10.2
 
 
THE SECURITIES REPRESENTED BY THIS NOTE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, AND HAVE BEEN ACQUIRED FOR INVESTMENT AND
NOT WITH A VIEW TO, OR IN CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF.  NO
SUCH TRANSFER MAY BE EFFECTED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT
RELATED THERETO OR AN OPINION OF COUNSEL IN A FORM SATISFACTORY TO THE COMPANY
THAT SUCH REGISTRATION IS NOT REQUIRED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED.
OPGEN, INC.
SENIOR SECURED PROMISSORY NOTE
Note No. ­ SS-1
 
Amount: $1,000,000.00 
Issue Date:  July 14, 2015

1.     Principal Amount.  For value received, OpGen, Inc., a Delaware
corporation (the "Company"), does hereby promise to pay to the order of Merck
Global Health Innovation Fund, LLC or its assignee (the "Holder"), the principal
sum of One Million and 00/100 Dollars ($1,000,000.00), plus interest accrued
thereon, as hereinafter specified (collectively, the "Obligations") on the
earliest to occur of (i) July 14, 2017 (the "Maturity Date") or (ii) an Event of
Default (as defined below).
2.     Note Purchase Agreement.  This Note is issued pursuant to the Common
Stock and Note Purchase Agreement, dated as of July 14, 2015, among the Company
and the Holder (as the same may be amended from time to time, the "Purchase
Agreement"), and is subject to the provisions thereof.  Capitalized terms used
but not defined herein have the meanings given to them in the Purchase
Agreement.
3.     Definitions.  In addition to the other terms defined herein, the
following terms shall have the following meanings ascribed to them:
3.1     "Bankruptcy Law" means Title 11, United States Code or any similar
Federal or state law for the relief of debtors.
3.2     "Securities Act" means the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.
4.     Interest.  The Company agrees to pay interest, from the date hereof on
the unpaid principal amount, at a rate equal to eight percent (8%) per
annum, compounded annually (the "Interest Rate"), until the principal amount and
all interest accrued thereon are paid; provided that, upon the occurrence and
during the continuation of an Event of Default, as defined in Section 7 below,
the interest rate will be fifteen percent (15%) per annum.  Interest shall be
due and payable to the Holder on the Maturity Date.  In no event shall the
amount of interest paid or agreed to be paid to the Holder hereunder exceed the
highest lawful rate permissible under any law which a court of competent
jurisdiction may deem applicable hereto.  In such event, the Interest Rate shall
automatically be reduced to the maximum rate permitted by such law.
 

--------------------------------------------------------------------------------

 
5.     Security Agreement.
In order to secure the payment and performance of this Note the Company has
granted the Holder a first priority security interest in the Collateral as set
forth in that certain Security Agreement dated as of July 14, 2015, by and
between the Company, the Holder, and the Holder's wholly owned subsidiary,
AdvanDx, Inc., a Delaware corporation (as amended or restated from time to time,
the "Security Agreement").
6.      Payment.
6.1   Repayment.  All payment of principal shall be due and payable in lawful
money of the United States of America at the principal office of the Holder, or
at such other place as the holder hereof may from time to time designate in
writing to the Company, not later than 5:00 p.m., Eastern Time, on the Maturity
Date.  All payments shall be applied first to the payment of any fees or charges
outstanding hereunder, second to interest accrued and unpaid hereunder, and
thereafter to principal.
6.2    Prepayment.  The Company may prepay, without penalty, any principal
amount on this Note, in whole or in part, at any time.  Any prepayment will be
applied first to the payment of any fees or charges outstanding hereunder,
second to interest accrued and unpaid hereunder, and thereafter to principal.
6.3    Ranking.  All payments under this Note shall rank senior to all other
existing and future indebtedness of the Company, excluding any capital and
equipment leases.
7.       Events of Default.  The occurrence of any one or more of the following
events shall constitute an "Event of Default" under this Note:
7.1    Payment Default.  The Company shall fail to pay the outstanding principal
or accrued interest amount due  under this Note, or any portion thereof when
due, whether on the Maturity Date, or on such earlier date as is required by
Section 8, or otherwise;
7.2    Other Default.  The Company shall materially breach any representation,
warranty, covenant, agreement or obligation of the Company under  this Note, the
Security Agreement or the Purchase Agreement, and shall fail to cure such breach
within ten (10) days after written notice thereof to the Company;
7.3    Other Indebtedness.  The Company shall default under any other material
indebtedness of the Company, and shall fail to cure such default within ten (10)
days after written notice thereof to the Company;
7.4    Judgments.  Any money judgment, writ or similar process shall be entered
or filed against the Company or any of its property or other assets for more
than $100,000, and shall remain unvacated, unbonded or unstayed for a period of
thirty (30) days unless otherwise consented to by the Holder, which consent will
not be unreasonably withheld; or
 
2

--------------------------------------------------------------------------------

 
7.5    Bankruptcy, Etc.  (a) The Company, pursuant to or within the meaning of
any Bankruptcy Law, (i) admits in writing its inability to pay its debts
generally as they become due, (ii) commences a voluntary case or proceeding
under any Bankruptcy Law with respect to itself, (iii) consents to the entry of
a judgment, decree or order for relief against it in an involuntary case or
proceeding under any Bankruptcy Law, (iv) consents to the appointment of a
custodian of it or for any part of its assets, (v) consents to or acquiesces in
the institution of bankruptcy or insolvency proceedings against it, (vi) applies
for, consents to or acquiesces in the appointment of or taking possession by a
custodian of the Company or for any part of its assets, (vii) makes a general
assignment for the benefit of its creditors, or (viii) takes any corporate act
to authorize any of the foregoing; or (b) an involuntary petition is filed
against the Company (unless such petition is dismissed or discharged within
sixty (60) days) under any Bankruptcy Law now or hereafter in effect, or a
custodian, receiver, trustee or assignee for the benefit of creditors (or other
similar official) is appointed to take possession, custody or control of any
property of the Company.
8.      Remedies.  Upon or at any time after the occurrence of an Event of
Default specified in Sections 7.1, 7.2, 7.3 or 7.4 hereof, all Obligations under
this Note shall, upon the demand of the Holder, become due and payable without
further presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived.  Upon the occurrence of an Event of Default
specified in Section 7.5 hereof, all Obligations shall thereupon and
concurrently therewith become due and payable without presentment, demand,
protest or other notice of any kind, all of which are hereby expressly waived.
9.      Certain Negative Covenants.  So long as the Company shall have any
obligation under this Note, the Company shall not without the Holder's written
consent:
9.1    Distributions on Capital Stock.  Pay, declare or set apart for such
payment, any dividend or other distribution (whether in cash, property or other
securities) on shares of capital stock other than dividends on shares of Common
Stock solely in the form of additional shares of Common Stock or, directly or
indirectly or through any subsidiary make any other payment or distribution in
respect of its capital stock except for distributions pursuant to any
shareholders' rights plan which is approved by a majority of the Company's
disinterested directors.
9.2    Restriction on Stock Repurchases.  Redeem, repurchase or otherwise
acquire (whether for cash or in exchange for property or other securities or
otherwise) in any one transaction or series of related transactions any shares
of capital stock of the Company or any warrants, rights or options to purchase
or acquire any such shares.
9.3    Borrowings.  Create, incur, assume or suffer to exist any liability for
borrowed money in excess of $50,000, except (a) borrowings in existence or
committed on the date hereof and of which the Company has informed Holder in
writing prior to the date hereof, (b) indebtedness to trade creditors incurred
in the ordinary course of business consistent with past practices or (c)
borrowings, the proceeds of which shall be used to repay this Note.
9.4    Sale of Assets.  Sell, lease or otherwise dispose of any significant
portion of its assets outside the ordinary course of business.
9.5    Advances and Loans.  Lend money, give credit or make advances to any
person, firm, joint venture or corporation, including, without limitation,
officers, directors, employees, subsidiaries and affiliates of the Company,
except loans, credits or advances in existence or committed on the date hereof
and which the Company has informed Holder in writing prior to the date hereof.
 
3

--------------------------------------------------------------------------------

 
9.6    Contingent Liabilities.  Assume, guarantee, endorse, contingently agree
to purchase or otherwise become liable upon the obligation of any person, firm,
partnership, joint venture or corporation, except by the endorsement of
negotiable instruments for deposit or collection and except assumptions,
guarantees, endorsements and contingencies (a) in existence or committed on the
date hereof and which the Company has informed Holder in writing prior to the
date hereof, and (b) similar transactions in the ordinary course of business.
9.7    Limitation on Liens.  Grant, or permit to be created, any lien other than
the security interests created under the Security Agreement and any security
interest which would constitute a Permitted Lien (as defined in the Security
Agreement).
10.     Certain Affirmative Covenants.  So long as the Company shall have any
obligation under this Note:
10.1      Payment of Taxes. The Company will promptly pay and discharge or cause
to be paid and discharged, before the same shall become in default, all taxes
and assessments imposed upon the Company or any of its subsidiaries or upon the
income and profits of the Company or any of its subsidiaries, or upon any
property, real, personal or mixed, belonging to the Company or any of its
subsidiaries, or upon any part thereof by the United States or any State
thereof, as well as all material claims for labor, materials and supplies which,
if unpaid, would become a Lien upon such property or any part thereof; provided,
however, that neither the Company nor any of its subsidiaries shall be required
to pay and discharge or to cause to be paid and discharged any such tax,
assessment, charge, levy or claim so long as both (i) the Company has
established adequate reserves for such tax, assessment, charge, levy or claim
and (ii) the Company or a subsidiary shall be contesting the validity thereof in
good faith by appropriate proceedings.
10.2     Notice of Certain Events. The Company shall, immediately after it
becomes aware of the occurrence of (i) any Event of Default (as hereinafter
defined) or any event which, upon notice or lapse of time or both, would
constitute such an Event of Default, or (ii) any action, suit or proceeding at
law or in equity or by or before any governmental instrumentality or agency
which could reasonably be expected to materially impair the right of the Company
to carry on its business substantially as then conducted, or could reasonably be
expected to have a material adverse effect on the properties, assets, financial
condition, operating results or business of the Company and its subsidiaries
taken as a whole, give notice to the holder of this Note, specifying the nature
of such event.
10.3     Maintenance of Existence. The Company shall preserve, renew and
maintain in full force and effect the corporate or organizational existence of
the Company and its subsidiaries.
10.4     Maintenance of Property; Insurance. The Company shall:
 
4

--------------------------------------------------------------------------------

 
 (a)  maintain and preserve all of its property useful and necessary in its
business in good working order and condition, ordinary wear and tear excepted;
and
 (b)  maintain insurance with respect to its property and business with
financially sound and reputable insurance companies that are not Affiliates of
the Borrower, in such amounts and covering such risks as are usually insured
against by similar companies engaged in the same or a similar business.
10.5     Additional Collateral. With respect to any property acquired after the
Closing Date by the Company or any of its subsidiaries, the Company shall
promptly, and in any event within 30 days of acquiring such property:
 (a)  execute and deliver to the Holder such supplements or amendments to the
Security Agreement or such other documents as the Holder deems necessary or
advisable to grant to the Holder a security interest in such property; and
 (b)  take all actions necessary or advisable to grant to the Holder  a
perfected first priority security interest in such property, including the
filing of UCC-1 financing statements in such jurisdictions as may be required by
the Security Agreement or by law or as may be requested by the Holder.
11.     Waiver and Amendment.  The Company hereby waives demand for payment,
presentment for payment, protest, notice of payment, notice of dishonor, notice
of nonpayment, notice of acceleration of maturity and diligence in taking any
action to collect sums owing hereunder. Any waiver by the Holder of a breach of
any provision of this Note shall not operate as or be construed to be a waiver
of any other breach of such provision or of any breach of any other provision of
this Note.  The failure or delay of the Holder to insist upon strict adherence
to any term of this Note on one or more occasions shall not be considered a
waiver or deprive the Holder of the right thereafter to insist upon strict
adherence to that term or any other term of this Note.  Any waiver must be in
writing.  Any term of this Note may be amended and the observance of any term of
this Note may be waived (either generally or in a particular instance and either
retroactively or prospectively), with the written consent of the Company and the
Holder.  This Note may not be terminated or amended and the observance of any
term of this Note may not be waived with respect to the Holder without the
consent of the Holder.  Any waiver or amendment effected in accordance with this
section shall be binding upon the Company and the Holder.
12.     Governing Law.  EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THE PURCHASE
AGREEMENT, IN ALL RESPECTS, INCLUDING ALL MATTERS OF CONSTRUCTION, VALIDITY AND
PERFORMANCE, THIS NOTE AND THE OBLIGATIONS ARISING HEREUNDER SHALL BE GOVERNED
BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
DELAWARE APPLICABLE TO OBLIGATIONS MADE AND PERFORMED IN THAT STATE, AND ANY
APPLICABLE LAWS OF THE UNITED STATES OF AMERICA.
13.     Transfer.  This Note may be transferred or assigned by the Holder at any
time and in any manner without the prior written consent of the Company, subject
only to applicable securities laws. The Company may not transfer or assign this
Note or any of its rights hereunder without the prior written consent of the
Holder.  The Holder shall promptly notify the Company of any transfer or
assignment of this Note.
 
5

--------------------------------------------------------------------------------

 
14.     Notices.  Notices hereunder shall be made as described in the Purchase
Agreement.
15.     Stockholders, Officers and Directors Not Liable.  In no event shall any
stockholder, officer or director of the Company be liable for any amounts due or
payable pursuant to this Note.  This Note is solely an obligation of the
Company.
16.    Loss of Note.  Upon receipt by the Company of evidence satisfactory to it
of the loss, theft, destruction or mutilation of this Note or any Note exchanged
for it, and indemnity satisfactory to the Company (in case of loss, theft or
destruction) or surrender and cancellation of such Note (in the case of
mutilation), the Company will make and deliver in lieu of such Note a new Note
of like tenor.
17.    Waiver of Jury Trial. THE COMPANY HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY RELATING TO THIS NOTE, THE
SECURITY AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY.
18.     Remedies; Expenses. Upon the occurrence of any Event of Default and
after any applicable cure period provided for herein, the Holder may, at its
option, declare all indebtedness of principal and interest due and payable,
whereupon this Note shall be immediately due and payable, and the Holder shall
have and may exercise from time to time any and all rights and remedies
available to it under any applicable law. The rights, remedies, powers and
privileges herein provided are cumulative and not exclusive of any rights,
remedies, powers and privileges provided by law. The Company shall reimburse the
Holder on demand for all of its reasonable out-of-pocket costs, expenses and
fees (including reasonable expenses and fees of its legal counsel) incurred by
the Holder in connection with the enforcement of the Holder's rights hereunder
and under the Security Agreement.
[Signature page follows]
 
 
6

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has executed and delivered this Note as of the
day and year first above written.
COMPANY:
OPGEN, INC.,
a Delaware corporation
By:   /s/ Timothy C. Dec                 
         Name:  Timothy C. Dec
         Title:    Chief Financial Officer






 
 
 
 